Exhibit 10.9
FIRST AMENDMENT TO LEASE AGREEMENT
THIS FIRST AMENDMENT TO LEASE AGREEMENT (“First Amendment”) is made and dated
effective as of January 1, 2009 by and between 109 MORGAN LANE, LLC, a New
Jersey limited liability company (“Landlord”) and INTEGRA LIFESCIENCES
CORPORATION, (“Tenant”).
BACKGROUND:
A. Landlord and Tenant are parties to a certain Lease Agreement dated May 15,
2008 (the “Lease”), pursuant to the provisions of which the Landlord leased to
the Tenant, and the Tenant rented from the Landlord certain space in the
Building located at 109 Morgan Lane, Plainsboro, Middlesex County, New Jersey.
B. Landlord and Tenant now desire to amend and modify the Lease pursuant to the
provisions of this First Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and with the intention of being legally bound,
the Landlord and Tenant hereby agree as follows:
1. Except as specifically defined in this First Amendment, initially capitalized
terms in this First Amendment shall have the meaning ascribed to such terms in
the Lease.

  2.   Subsection 9 of the BASIC LEASE PROVISIONS AND DEFINITIONS is hereby
amended in its entirety as follows:

“ (9)Termination Date: Shall mean March 31, 2019 for both the Initial Space and
for the Remaining Space, unless the term of the Lease is extended by Tenant as
provided herein. If Tenant exercises its option to renew for five years, the
termination date shall be the last day of such five extension period.”
3. The definition of Miniumum Rent as set forth in the BASIC LEASE PROVISIONS
AND DEFINITIONS is hereby amended in its entirety as follows:
“Minimum Rent: For the Initial Space from June 1, 2008 through March 31, 2019 :

                  Months   Monthly Rent     Annual Rent  
6/1/2008 — 9/31/2008
  $ 20,062.50     $ 240,750.00  
10/01/08 — 12/31/2008
  $ 20,619.79     $ 247,437.48  
1/1/2009 - 3/31/2019
  $ 22,514.58     $ 270,174.96  

For the Remaining Space (if applicable) from the Move In Date through March 31,
2019: $26,311.34 per month (which is equal to $315,736.08 per year), as adjusted
pursuant to Article 4 of this Lease.
The Annual Rent during the renewal term shall be computed in accordance with the
provisions of this Paragraph. In the event the Consumer Price Index for Urban
Wage Earners and Clerical Workers in the City of Philadelphia published by the
Bureau of Labor Statistics of the U.S. Department of Labor (1982-84 equals 100)
(hereinafter called the “Price Index”) or a successor or substitute index
appropriately adjusted, reflects an increase in the cost of living in the first
full calendar month of the renewal term of this Lease (the “Adjustment Month”)
over and above such cost of living as reflected by the Price Index as it exists
for the month in which the Move In Date occurs (hereinafter called the “Base
Index”), the Annual Rent during the renewal term shall be increased to the
amount determined by multiplying the Annual Rent (applicable to

 

1



--------------------------------------------------------------------------------



 



both the Initial Space and the Remaining Space) provided for the last year of
the initial term of this Lease by a fraction, the numerator of which shall be
the Price Index for the Adjustment Month and the denominator of which shall be
the Base Index. In the event that such determination cannot be made until after
the commencement of the renewal term, the increase of the monthly rental
payments due for the months of the renewal term prior to such determination
shall be paid to Landlord upon the date the next payment of rent is due
following such determination. In no event shall the Annual Rent during the
renewal term be less than the Annual Rent for the last year of the initial term
of this Lease.”
4. Section 5A of the Lease is hereby amended in its entirety as follows:
“ A. Commencing on January 1, 2009, with respect to the Initial Space, Tenant
shall pay to Landlord, the Tenant’s Proportionate Share of the Additional Rent.
The Additional Rent for the Term of the Lease shall initially be estimated to be
$5.00 per square foot or $133,749.96 per annum for the Initial Space which
Tenant shall remit to Landlord in monthly payments of $11,145.83 on account of
the Additional Rent, commencing on January 1, 2009. Commencing on the Move In
Date, unless Landlord contributes to any delay in Tenant’s ability to move in by
such date and, if the conditions for the Remaining Space becoming subject to
this Lease are satisfied during the applicable time periods indicated herein,
Tenant shall pay to Landlord the Additional Rent for both the Initial Space and
the Remaining Space. The estimated $5.00 per square foot or $290,055 per annum
for the Premises which Tenant shall remit to Landlord in monthly payments of
$24,171.25 commencing on the Move In Date on account of the Additional Rent.
“Additional Rent” shall mean Taxes, Operating Expenses and other charges due to
Landlord from Tenant hereunder.”
5. Section 46 of the Lease is hereby amended in its entirety as follows:
“46. LANDSCAPING AND CERTAIN REPAIRS. On or before April 1, 2009, Landlord at
its own cost and expense shall (i) upgrade the existing landscaping by trimming
and maintaining the trees and bushes, ensuring none encroach over the walkways,
plant flowers, and repair bare patches in the grass, all in a manner similar to
the landscaping at 311 Enterprise Drive, (ii) inspect and repair, as needed, all
concrete walkways, curbs, and stairs for cracks or damage and (iii) remove the
curbing surrounding the place where the electrical circuit breaker boxes had
been on the floor of the Building and, restore such floor area to its prior
condition.”
6. Section 49 of the Lease is hereby amended in its entirety as follows:
“49. ADDITIONAL REPAIRS. On or before July 1, 2009, Landlord at its own cost and
expense shall remove the steel structure from the roof of the Building and, if
such roof area is damaged by such removal, restore the area of the roof to its
condition before the steel structure.”
7. Except as expressly provided in this First Amendment, the terms and
provisions of the Lease remain in full force and effect in accordance with its
terms. Tenant hereby confirms and acknowledges that Tenant has accepted the
Initial Space in its current condition, and that there exists no default or
event which with the passage of time or the giving of notice could constitute a
default by Landlord under the Lease.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Lease on the 9th day of March, 2009.

            109 MORGAN LANE, LLC, as Landlord
By: Rudner Properties, LLC, Managing Member     By:   /s/ Arthur Rudner      
Arthur Rudner, Member            

            INTEGRA LIFESCIENCES CORPORATION,
as Tenant
      By:   /s/ Stuart M. Essig         Name:   Stuart M. Essig        Title:  
President and Chief Executive Officer     

 

3